Exhibit 10.1
ASSET SALE AND PURCHASE AGREEMENT


THIS ASSET SALE AND PURCHASE AGREEMENT (“Agreement”) is made and entered into to
be effective the Seventh (7th) day of November, 2009 (“Effective Date”) and to
be fully completed as of the Thirty-First (31st) day of December, 2009
(“Completion Date”) by and between Bluegate Corporation, a Nevada corporation
(“Bluegate” or the “Seller”), and Sperco, LLC, a Texas corporation
(“Purchaser”).


WHEREAS, for the purchase price provided for herein and subject to the terms,
provisions, and conditions set forth herein, Purchaser desires to acquire from
Seller full right, title, and interest in and to all of the personal property of
every kind or nature used in the Medical Grade Network (“MGN”) operations of
Seller (the “Assets”), including, without limitation, the personal property that
is more fully described in Article One below but not including the “Excluded
Assets” as defined hereinafter, free and clear of any security interest, lien,
mortgage, encumbrance, claim, or limitation or restriction on the transfer
thereof (collectively, “Encumbrances”); and


WHEREAS, for the purchase price provided for herein and subject to the terms,
provisions, and conditions set forth herein, Seller desires to sell the Assets
to Purchaser;


NOW, THEREFORE, in consideration of the mutual promises, covenants, agreements,
representations, and warranties set forth hereinafter, and other good and
valuable consideration (the receipt, adequacy, and sufficiency of which each of
Seller and Purchaser hereby acknowledges) and subject to the terms, provisions,
and conditions hereof, each of Seller and Purchaser hereby agree as follows:


ARTICLE ONE
1  
Sale and Purchase of Assets.

1.1  
In consideration of Purchase Price pursuant to Section 1.3 below, Seller does
hereby assign, transfer, and convey to Purchaser (without any further act or
deed except as otherwise indicated herein), full right, title, and interest in
and to all of the Assets, and Purchaser does hereby acquire and receive full
right, title, and interest in and to the Assets, wherever located and regardless
of whether or not reflected on Seller's books and records, free and clear of any
Encumbrances.  Without any limitation on anything stated above, the Assets
consist of all of the following:

1.1.1  
        The machinery, equipment, computer equipment and systems, telephony
systems, appliances, fixtures, furniture, furnishings, and other tangible
personal property owned by Seller, including, without limitation, those items
listed on Schedule 1.1.1 hereto;

1.1.2  
All inventories of raw materials, work-in-process, finished products, supplies,
tools, spare parts, and shipping containers and materials, held for use in
Seller's business, including, without limitation, those items listed on Schedule
1.1.2 hereto;

1.1.3  
All rights of Seller in, to and under any and all contracts, agreements,
commitments, leases, licenses, and franchises (including, without limitation,
those pertaining to suppliers, customers, employees, equipment, and motor
vehicles), to which the MGN operations of Seller are a party or the Assets are
subject, including, without limitation, those items listed on Schedule l.l.3
hereto;

1.1.4  
All cash, cash equivalents, deposits in transit and interests in bank accounts
of Seller, all accounts receivable owed to Seller (the “Accounts Receivable”),
and all bills, notes, and securities of Seller, as of the Effective Date as
provided for hereby and listed on Schedule 1.1.4 hereto;

1.1.5  
Seller's computer programs and software, including, without limitation, those
items listed on Schedule 1.1.5 hereto;

1.1.6  
All telephone and facsimile numbers (local and toll free), all internet domain
sites, all E-Mail, internet and website addresses, and all mailboxes and
lockboxes used by Seller, including, without limitation, those items listed on
Schedule l.1.6 hereto;

1.1.7  
To the extent that they may be lawfully transferred, Seller's licenses, permits,
certificates of authority, variances, authorizations, approvals, registrations,
franchises, and similar consents granted or issued by any governmental authority
(including applications for any of the preceding) denoted as transferable on
Schedule 1.1.7 hereto;

1.1.8  
All records of Seller's MGN operations in whatever form (copies of which Seller
may retain at its cost), including accounting records, property records,
personnel records, and credit records, and all of Seller's MGN Operations
customer lists, supplier lists, catalogs, and brochures; and

1.1.9  
All of Seller's Intellectual Property (as defined in Section 2.8), and any and
all other intangible property or rights whatsoever owned by Seller and the
goodwill of Seller's business symbolized by such Intellectual Property (in
connection with the transfer of the preceding, Seller executed all additional
transfer documents requested by Purchaser) including, without limitation, those
items listed on Schedule l.l.9 hereto.

1.2  
Excluded Assets. Seller is not selling to Purchaser, and Purchaser is not
acquiring, any of the items listed on Schedule 1.2 hereto, which items shall not
constitute “Assets” for any purpose hereof.

1.3  
Purchase Price, and Payment. Adjustment and Allocation Thereof.

1.3.1  
The aggregate purchase price for the Assets (the “Purchase Price”) shall be
composed of: (i) a cash payment of One Hundred Thousand Dollars ($100,000), and
(ii) a One Hundred Thousand Dollar ($100,000) reduction of the secured portion
of the SAI Corporation Promissory Note to Bluegate.

1.3.2  
The parties agree that the cash portion of the Purchase Price will be adjusted
to reflect a true-up of the accounts as of the Effective Date with a final
reconciliation of the Operating Accounts associated with the transaction being
completed by December 31, 2009.  More specifically, the accounts for both
Purchaser and Seller will be adjusted to reflect both pre-payments and work not
yet billed to arrive at a net change (positive or negative) to the actual amount
of cash paid by Purchaser.

1.3.3  
Seller and Purchaser agree that they shall prepare and file their respective
federal and any state or local income tax returns, and any sales tax returns or
other filings.

1.4  
Assumed Liabilities. Purchaser hereby agrees to assume and be obligated to pay,
perform or discharge only those liabilities that are expressly set forth on
Schedule 1.4 hereto, if any (referred to hereinafter as the “Assumed
Liabilities”).  Purchaser assumes no obligations, liabilities and debts other
than the Assumed Liabilities.  Seller agrees to pay or perform timely any and
all obligations, liabilities, and debts of Seller other than for the Assumed
Liabilities.

1.5  
Consents.  Seller shall use its best efforts to obtain any third party consents
necessary to sell the Assets to Purchaser.  To the extent that any of the Assets
are not assignable without the consent of another party and such consent has not
been obtained on or prior to the date hereof, such Assets shall not be assigned
or attempted to be assigned if such assignment or attempted assignment would
constitute a breach thereof.  While Seller is trying to procure all necessary
consents, Seller and Purchaser shall cooperate in any reasonable arrangements
designed to provide to Purchaser the benefits of any such Assets, including
enforcement at the cost and for the account of Purchaser of any and all rights
of Seller against the other party thereto arising out of a cancellation or
breach by such other party or otherwise.  If any consent necessary to sell the
Assets to Purchaser is obtained after the date of this Agreement, then the
related Asset not previously assigned pursuant to this Section 1.5 shall be
immediately assigned upon procurement of such consent without any further act or
deed.

1.6  
Seller's Deliveries.  Prior to or on the Completion Date hereof, Seller
delivered:

a.  
Such deeds, bills of sale, covenants of warranty, assignments, endorsements,
consents, and other good and sufficient instruments and documents of conveyance
and transfer in a form satisfactory to Seller and Purchaser, and necessary
documents of title, as shall be necessary and effective to convey, transfer and
assign to, and vest in, Purchaser all of Seller's right, title and interest in
and to the Assets;

b.  
Evidence satisfactory to Purchaser that any and all security interests and liens
on the Assets (other than those being assumed) have been released;

c.  
Copies of all required third party consents to the sale of the Assets, that are
required and have been obtained;

d.  
All of the agreements, contracts, commitments, leases, plans, bids, quotations,
proposals, licenses, permits, authorizations, instruments, computer programs and
software, manuals and guidebooks, price books and price lists, customer lists,
supplier lists, sales records, files, correspondence, and other documents,
books, records, papers, files and data belonging to Seller which are part of the
Assets; and

e.  
Actual possession and operating control of the Assets.

1

--------------------------------------------------------------------------------


1.7  
Purchaser's Deliveries. Prior to or by November 11, 2009, Purchaser delivered:

a.  
The cash amount of the Purchase Price (adjustments to be completed by the
Completion Date), and

b.  
Written notice that the secured portion of the SAI Corporation Promissory Note
has been reduced by One Hundred Thousand Dollars ($100,000).

 
ARTICLE TWO
2  
Representations, Warranties, and Agreements of Seller.

Seller hereby represents, warrants, and agrees to and with Purchaser that:
2.1  
Organization and Standing of Seller.   Seller’s a corporation duly organized,
validly existing, and in good standing under the laws of the state of
Nevada.  Seller has full requisite corporate power and authority to carry on its
business as it is now being conducted.

2.2  
Capacity to Enter into Agreement.  Seller has full right, power, and authority
to execute and deliver this Agreement and all other agreements, documents, and
instruments to be executed in connection herewith and perform its obligations
hereunder and thereunder.  The execution and delivery by Seller that is an
entity of this Agreement and all other agreements, documents, and instruments to
be executed by Seller in connection herewith have been authorized by all
necessary entity action by Seller.  When this Agreement and all other
agreements, documents, and instruments to be executed by Seller in connection
herewith are executed by Seller and delivered to Purchaser, this Agreement and
such other agreements, documents, and instruments will constitute the valid and
binding agreements of Seller enforceable against Seller in accordance with their
respective terms, except as such enforceability may be limited by or subject
to:  (a) any bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to creditors' rights generally, and (b) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

2.3  
Conflicts.  The execution, delivery, and consummation of the transactions
contemplated by this Agreement will not:  (a) violate, conflict with, or result
in the breach or termination of, or otherwise give any other contracting party
the right to terminate, or constitute a default (by way of substitution,
novation or otherwise) under the terms of, any contract to which Seller is a
party or by which Seller is bound or by which any of the assets of Seller is
bound or affected, (b) violate any judgment against, or binding upon, Seller or
upon the assets of Seller, (c) result in the creation of any lien, charge, or
encumbrance upon any assets of Seller pursuant to the terms of any such
contract, or (d) violate any provision in the charter documents, bylaws, or any
other agreement affecting the governance and control of Seller.

2.4  
Consents.  No consent, approval, or authorization of, or declaration, filing or
registration with, any governmental or regulatory authority or any court or
other tribunal, and no consent or waiver of any party to any material contract
to which Seller is a party or is bound is required to be obtained by Seller in
connection with the execution, delivery, and performance of this Agreement by
Seller, such that the failure to obtain or make any such consent, approval,
authorization, declaration, filing, or registration would materially adversely
affect the consummation of the transactions contemplated by this Agreement.

2.5  
Assets.  Each of the schedules referenced in Section 1.1 is true, correct and
complete in all material respects as of the date hereof (or if different, as of
the date set forth thereon).

a.  
Seller has, and upon the sale of the Assets to Purchaser, Purchaser will
receive, good and indefeasible title to all of the Assets, free and clear of all
Encumbrances, except liens for current taxes not yet due and payable;

b.  
All Assets constituting tangible personal property are in a good state of repair
and operating condition, ordinary wear and tear excepted; and

c.  
All of the Accounts Receivable reflected Schedule 1.1.4 hereto or created
thereafter are valid, subsisting, and genuine, arose out of bona fide
transactions and are current and collectible.

2.6  
Contracts.  Schedule 1.1.3 contains a true, correct and complete list of
Seller's contracts, agreements, commitments, and leases, whether or not made in
the ordinary course of business.

a.  
All leases, contracts, agreements, arrangement, or commitments to which Seller
is a party or the Assets are subject are in good standing, valid, and effective;
and

b.  
There is not, under any such lease, contract, agreement, arrangement, or
commitment, any existing or prospective default or event of default by Seller or
event which with notice or lapse of time, or both would constitute a default;
and, to Seller's best knowledge, no other party to any such lease, contract,
agreement, arrangement, or commitment, is in default or breach thereof nor has
any event occurred which with notice or lapse of time would constitute a breach
or default of any of such lease, contract, agreement, arrangement, or
commitment.

2.7  
Permits.  Schedule 1.1.7 contains a true, correct and complete list of Seller's
licenses, permits, and authorizations.

a.  
Seller holds all licenses, permits, and authorizations required to carry on its
business, and all such licenses, permits and authorizations are in good
standing;

b.  
Seller is in full compliance with and not in default or violation with respect
to any term or provision of any of its licenses, permits, and authorizations;

c.  
Seller has received no notice of pending, threatened, or possible violation or
investigation in connection with, or loss of, any license, permit, or
authorization of Seller;

d.  
To Seller’s best knowledge, no issuance of such notice is being considered, and
no facts or circumstances exist which could form the basis for the issuance of
such a notice; and

e.  
No license, permit, or authorization of Seller is affected by the transactions
provided for herein or contemplated hereby.

2.8  
        Intellectual Property. Schedule 1.1.9 contains a listing and summary
description of all of Seller's patents, trademarks, service marks, trade names,
trade dress, logos, business names, copyrights, and registered designs, and
registrations and applications thereof, trade secrets and confidential know-how,
business information and other intellectual property, including, but not limited
to, computer software, databases, source code, and documentation; product
formulations; drawings; technical specifications; manufacturing data; and test
and development data (the foregoing intellectual property is collectively
referred to hereinafter. as the “Intellectual Property”).

a.  
The MGN Operations possesses all intellectual property necessary to the conduct
of its businesses;

b.  
Purchaser shall receive a non-exclusive, royalty free, fully paid, perpetual,
irrevocable license to use and copy the Intellectual Property of Seller
(excluding access to the TTG related Intellectual Property);

   c.  Seller owns all right, title, and interest in and to all of the
Intellectual Property;
d.  
There have been no claims made against Seller for the assertion of the
invalidity, abuse, misuse, or unenforceability of any Intellectual Property, and
there are no grounds for the same;

e.  
Seller has not has received a notice of conflict with the asserted rights of
others; and

f.  
The conduct of the MGN Operation's business has not infringed on any rights of
others and, to Seller's best knowledge, no other person has infringed the
Intellectual Property.

2.9  
   Employees.  The term “Employees” shall represent all employees of Seller at
the time of the Effective Date.

a.  
Seller is not a party as an employer to any employment contract, agreement or
understandings with the Employees; and

b.  
For the Employees, Seller has satisfied (or has made adequate provision for) all
salaries, wages, unemployment insurance premiums, worker compensation payments,
income tax, FICA, and other deductions and any like payments required by law
through and with respect to periods through the Effective Date.

c.  
For the Employees, Seller will satisfy (or will make adequate provision for) all
salaries, wages, unemployment insurance premiums, worker compensation payments,
income tax, FICA, and other deductions and any like payments required by law
through and with respect to periods through the Completion Date.

2

--------------------------------------------------------------------------------


2.10  
Litigation.

a.  
Seller and the Assets are not subject to any pending, or to Seller's best
knowledge, threatened litigation, proceeding or administrative investigation of
any kind or nature (including, without limitation, any matter (including audits)
involving the Internal Revenue Service, or other federal or state taxing
authorities);

b.  
Seller is not in default with respect to any judgment, order, writ, injunction,
decree, or award applicable to it or the Assets of any court or other
governmental instrumentality or arbitrator; and

c.  
Seller has not been served with any now pending suit, action, or legal,
administrative, arbitration, or other proceeding or governmental investigation
in which an unfavorable decision, ruling, or finding would render unlawful or
otherwise materially adversely affect the consummation of the transactions
contemplated by this Agreement, and to the Seller's best knowledge, no such
suit, action, or legal, administrative, arbitration, or other proceeding or
governmental investigation has been instituted or is threatened.

2.11  
Compliance with Law.  Seller is not in violation of, or in default with respect
to, or in alleged violation of or alleged default with respect to, any
applicable law, rule, regulation, permit, or any writ or decree of any court or
any governmental commission, board, bureau, agency, or instrumentality,
including without limitation, any laws, ordinances, rules, regulations, permits,
or orders relating to the MGN business of Seller, or the business operations and
practices, health and safety, and employment practices of Seller.  Seller has
filed, when due, with all appropriate governmental agencies, all tax returns,
estimates, reports, and statements to be filed by it for the MGN related
operations (collectively, the “Returns”).  Each of the Returns is true,
complete, proper, and accurate in all respects.

2.12  
Taxes.  Seller has filed, when due, with all appropriate governmental agencies,
all tax returns, estimates, reports, and statements to be filed by it for the
MGN related operations (collectively, the “Returns”).  For the MGN related
operations:

a.  
Each of the Returns is true, complete, proper, and accurate in all respects;

b.  
Seller has paid, when due and payable, all requisite income taxes, sales, use,
property and transfer taxes, levies, duties, licenses and registration fees, and
charges of any nature whatsoever and workers' compensation and unemployment
taxes, including interest and penalties thereon;

c.  
Seller has withheld all tax required to be withheld under applicable tax laws
and regulations, and such withholdings have either been paid to the respective
governmental agencies or set aside in accounts for such purpose;

d.  
Seller has not given or been requested to give, or executed, any extension of
time or waiver of any statute of limitations with respect to Federal, state, or
other political subdivision income or other tax for any period;

e.  
Seller has not received any notice of deficiency or assessment issued or
proposed deficiency or assessment by the Internal Revenue Service or any other
taxing authority; and

f.  
There is no pending audit or inquiry of Seller, nor has Seller received any oral
or written notice of any proposed audit or inquiry by any taxing authority or
jurisdiction.

2.13  
Finder's Fees.  Neither Seller nor anyone acting on its behalf has employed any
financial advisor, broker, or finder or incurred any liability for any financial
advisory, brokerage, or finder's fee, or commission in connection with this
Agreement or the transactions contemplated hereby.

2.14  
Untrue Statements.  This Agreement, the schedules, and exhibits hereto, and all
other documents and information furnished by Seller or its representatives
pursuant hereto or in connection herewith do not include any untrue statement of
a material fact or omit to state any material fact that is necessary to make the
statements made herein and therein not misleading.

 
ARTICLE THREE
3  
Representations, Warranties, and Agreements of Purchaser

3.1  
Organization and Standing of Purchaser.  Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Texas.  Purchaser has full requisite power and authority to carry on its
business.

3.2  
Capacity to Enter into Agreement.  Purchaser has full right, power and authority
to execute and deliver this Agreement and all other agreements, documents, and
instruments to be executed in connection herewith and perform its obligations
hereunder and thereunder. The execution and delivery by Purchaser of this
Agreement and all other agreements, documents, and instruments to be executed by
Purchaser in connection herewith have been authorized by all necessary action by
Purchaser.  When this Agreement and all other agreements, documents, and
instruments to be executed by Purchaser in connection herewith are executed by
Purchaser and delivered to Seller, this Agreement and such other agreements,
documents, and instruments will constitute the valid and binding agreements of
Purchaser or enforceable against Purchaser in accordance with their respective
terms, except as such enforceability may be limited by or subject to:  (a) any
bankruptcy, insolvency, reorganization, moratorium, or other similar laws
relating to creditors' rights generally; and (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

3.3  
 Conflicts.  The execution, delivery, and consummation of the transactions
contemplated by this Agreement will not violate any provision in any charter
document of Purchaser, or any other agreement affecting the governance and
control of Purchaser, such that any such violation, conflict, breach,
termination, or creation would materially adversely affect the consummation of
the transactions contemplated by this Agreement.

3.4  
Consents.  No consent, approval, or authorization of, or declaration, filing or
registration with, any governmental or regulatory authority or any court or
other tribunal, and no consent or waiver of any party to any material contract
to which Purchaser is a party or is bound is required to be obtained by
Purchaser in connection with the execution, delivery, and performance of this
Agreement by Purchaser, such that the failure to obtain or make any such
consent, approval, authorization, declaration, filing, or registration would
materially adversely affect the consummation of the transactions contemplated by
this Agreement.

3.5  
Litigation.  Purchaser has not been served with any now pending suit, action, or
legal, administrative, arbitration, or other proceeding or governmental
investigation in which an unfavorable decision, ruling, or finding would render
unlawful or otherwise materially adversely affect the consummation of the
transactions contemplated by this Agreement, and the best of Purchaser's
knowledge, no such suit, action, or legal, administrative, arbitration, or other
proceeding or governmental investigation has been instituted or is threatened.

3.6  
Finder's Fees.  Neither Purchaser nor anyone acting on its behalf has employed
any financial advisor, broker, or finder or incurred any liability for any
financial advisory, brokerage or finder's fee, or commission in connection with
this Agreement or the transactions contemplated hereby.



3

--------------------------------------------------------------------------------


ARTICLE FOUR
4  
Certain Agreements

4.1  
Further Assurances.  Following the Effective Date, each party shall execute and
deliver such other documents, and take such other actions, as may be reasonably
requested by the other party to vest in Purchaser full right title and interest
in and to the Assets, to complete the transactions contemplated by this
Agreement and to allow each party fully to enjoy and exercise the rights
accorded to and acquired by it under this Agreement or any other agreement
entered into pursuant hereto.

4.2  
Accounts Receivable.  Upon the request and at the expense of Purchaser, Seller
shall use reasonable and its best efforts to assist Purchaser in collecting the
Accounts Receivable.  In the event that Seller shall receive any payment on the
Accounts Receivable, Seller shall hold the amount received in trust for the
benefit of Purchaser and shall immediately remit to Purchaser the amount
received in its entirety.  Seller shall not settle, compromise, or release (in
whole or in part) any Accounts Receivable, or take any action or omit to take
any action that would adversely affect the Accounts Receivable, without the
prior written consent of Purchaser.

4.3  
Employees.

4.3.1  
Seller shall pay to its employees all compensation, including salaries,
commissions, bonuses, deferred compensation, severance, insurance, pensions,
profit sharing, vacation pay, sick pay, and other compensation or benefits to
which they are entitled for periods prior to the date of Purchaser hiring any of
Seller’s employees.  Seller shall be responsible for maintenance and
distribution of benefits accrued under any employee benefit plan (as defined in
ERISA) maintained by Seller pursuant to the provisions of such plans.  Purchaser
shall assume neither any liability for any such accrued benefits nor any
fiduciary or administrative responsibility to account for or dispose of any such
accrued benefits under any employee benefit plans maintained by Seller.

4.3.2  
On the date Seller terminates the employment relationship with such of its
employees as Purchaser has expressed an interest in hiring, and Seller paid to
each such employee any and all amounts due to them prior to or as a result of
such termination that were not expressly assumed by Purchaser.  Purchaser is
hereby expressly permitted by Seller to enter into an employment relationship
with each of these former employees. Purchaser may, in its sole discretion,
offer employment to any or all of the former employees of Seller.  All such
persons so employed by Purchaser are referred to hereinafter as a “Hired
Employee.”

4.3.3  
All claims and obligations under, pursuant to, or in connection with any
welfare, medical, insurance, disability, or other employee benefit plans of
Seller or arising under any legal requirement applicable to Seller affecting
employees of Seller incurred on or before the date of Purchaser’s hiring the
Hired Employee or resulting or arising from events or occurrences occurring or
commencing on or prior to that date shall remain the responsibility of Seller,
whether or not such employees are hired by Purchaser after the Effective
Date.  Purchaser shall have and assume no obligation or liability under or in
connection with any such plan and, shall assume no obligation with respect to
any pre-existing condition of any employee of Seller who is hired as an employee
of Purchaser.

4.3.4  
      Commencing with the day after the Effective Date, Purchaser will contract
with Seller for support from the Seller’s employees at the rate listed on
Schedule 4.3.4.  At all times the relationship of Purchaser and Seller is that
of independent contractor only and is not employer-employee.  It is expressly
understood and agreed that Seller and Seller’s Staff shall perform services
under the control of Purchaser as to the result of such services only, and not
as to the means by which such result is accomplished.  Seller and Seller’s
employees shall not be entitled to participate in programs, health plans or
other benefits of Purchaser.  Purchaser shall have no obligation to pay or
withhold any taxes or other amounts in respect of benefits with respect to
Seller, Seller’s Staff or other employees.  Seller is not an agent of Purchaser
and has no authority whatsoever to bind Purchaser by agreement of any kind.

4.4  
Publicity.  The parties hereto shall jointly prepare any press release or other
public announcement relating to this Agreement, except that the foregoing shall
not prevent any party hereto or any affiliate thereof from issuing any press
release required by applicable law.

 
ARTICLE FIVE
5  
Survival and Indemnity

5.1  
Survival of Representations and Warranties.  All of the representations and
warranties made by the parties hereto in this Agreement or pursuant hereto,
shall be continuing and shall survive the closing hereof and the consummation of
the transactions contemplated hereby, notwithstanding any investigation at any
time made by or on behalf of any party hereto, for a period of two (2) years
after the date of this Agreement.

5.2  
Indemnification by Seller.  Seller shall indemnify and hold harmless Purchaser
and Purchaser's shareholders, directors, officers, employees, agents,
affiliates, successors, and assigns from any and all demands, claims, actions,
causes of actions, lawsuits, proceedings, judgments, losses, damages, injuries,
liabilities, obligations, expenses, and costs (including costs of litigation and
attorneys' fees), arising from any breach of any agreement, representation or
warranty made by any of them in this Agreement.



4

--------------------------------------------------------------------------------


ARTICLE SIX
6  
Miscellaneous

6.1  
Notices.  Any notices, requests, demands, or other communications herein
required or permitted to be given shall be in writing and may be personally
served, sent by United States mail, sent by an overnight courier who keeps
proper records regarding its deliveries, faxed, or emailed. Notice shall be
deemed to have been given if personally served, when served, or if mailed, on
the third business day after deposit in the United States mail with postage
pre-paid by certified or registered mail and properly addressed, or if sent by
overnight courier as aforesaid with charges being billed to the sender, when
received by the party being notified, or if faxed, when the person giving the
notice receives a confirmation statement with all relevant details indicating
that the fax was properly received, or if E-Mailed, when the person giving the
notice receives a confirmation statement with all relevant details indicating
that the E-Mail was properly received. As used in this Agreement, the term
“business day” means days other than Saturday, Sunday, and holidays recognized
by Federal banks.  For purposes of this Agreement, the physical addresses, fax
numbers, and e-mail addresses of the parties hereto shall be the physical
addresses, fax numbers, and e-mail addresses as set forth on the signature pages
of this Agreement.  Any party to be notified hereunder may change its physical
address, fax number, and e-mail address by notifying each other party hereto in
writing as to the new physical address, fax number, and e-mail address for
sending notices.

6.2  
Counterparts.  This Agreement may be executed in any number of counterparts and
each such counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one and the same instrument.

6.3  
Amendments and Waivers.  This Agreement may be amended, modified, or superseded
only by written instrument executed by all parties hereto.  Any waiver of the
terms, provisions, agreements, covenants, representations, warranties, or
conditions hereof shall be made only by a written instrument executed and
delivered by the party waiving compliance.  The failure of any party at any time
or times to require performance of any provision hereof shall in no manner
affect the right to enforce the same.  No waiver by any party of any condition,
or of the breach of any term, provision, agreements, covenant, representation,
or warranty contained in this Agreement in one or more instances shall be deemed
to be or construed as a further or continuing waiver of any such condition or
breach or a waiver of any other condition or the breach of any other term,
provision, agreements, covenant, representation, or warranty.

6.4   
    Time of Essence.  Time is of the essence in the performance of this
Agreement.

6.5  
 Captions.  The captions contained in this Agreement are solely for convenient
reference and shall not be deemed to affect the meaning or interpretation of any
Article, Section, or paragraph hereof.

6.6  
Entire Agreement.  This Agreement (including the schedules and exhibits hereto,
the Financial Statements, and all supporting agreements referred to herein, all
of which are by this reference fully incorporated into this agreement) sets
forth the entire agreement and understanding of the parties with respect to the
transactions contemplated hereby, and supersedes all prior agreements,
arrangements, and understandings relating to the subject matter hereof.

6.7  
Assignment, and Successors and Assigns.  No party hereto may assign any of its
rights, interests, or obligations under this Agreement without the prior written
consent of the other parties. Notwithstanding the preceding, Purchaser may
assign all or part of this Agreement and its rights hereunder to a wholly-owned
subsidiary or to a person who acquires substantially all of the assets of
Purchaser and who assumes all of the obligations of Purchaser hereunder,
provided in each such case that no such assignment shall release Purchaser from
its duties and obligations hereunder.  All of the terms, provisions, agreements,
covenants, representations, warranties, and conditions of this Agreement shall
be binding upon and shall inure to the benefit of and be enforceable by the
parties hereto and their respective heirs, legal representatives, permitted
assigns, and successors.

6.8  
Knowledge, Gender, and Certain References.  Whenever a representation or
warranty made herein is made to the best of any entity's knowledge, such
representation or warranty is based only on the actual knowledge or belief of
the entity's management without any independent investigation on the part of
such management or any other person although such management has no reason to
believe that the representation or warranty made was not true as of the date
which it speaks.  Whenever from the context it appears appropriate, each term
stated in either the singular or the plural shall include both the singular and
the plural, and pronouns stated in the masculine or the neuter gender shall
include the masculine, the feminine and the neuter gender.  The terms “hereof,”
“herein,” or “hereunder” shall refer to this Agreement as a whole and not to any
particular Article, Section, or paragraph hereof.

6.9  
Applicable Law, Mandatory Venue, and Draftsmanship. This Agreement has been
executed in Harris County, Texas.  THIS AGREEMENT SHALL BE GOVERNED EXCLUSIVELY
BY ITS TERMS AND BY THE LOCAL, INTERNAL LAWS OF THE STATE OF TEXAS.  The parties
hereto stipulate and agree that the courts of the State of Texas shall have in
personam jurisdiction for any claim, lawsuit, or proceeding regarding this
Agreement, and that mandatory venue for any such claim, lawsuit, or proceeding
shall be in any state or federal court having competent jurisdiction located in
Harris County, Texas.  Each party hereto hereby acknowledges and agrees that it
has consulted legal counsel in connection with the negotiation of this Agreement
and that it has bargaining power equal to that of the other parties hereto in
connection with the negotiation and execution of this Agreement.  Accordingly,
the parties hereto agree that the rule of contract construction that an
agreement shall be construed against the draftsman shall have no application in
the construction or interpretation of this Agreement.

6.10  
Severability.  If any term, provision, agreements, covenant, or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void,
or unenforceable, the remainder of the terms, provisions, agreements, covenants,
and restrictions shall remain in full force and effect and shall in no way be
affected, impaired, or invalidated.

6.11  
Costs, Expenses, and Fees.  Each party hereto agrees hereby to pay all costs,
expenses, and fees incurred by it in connection with the transactions
contemplated hereby, including, without limitation, all attorneys' and
accountants' fees.



5

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.




Bluegate Corporation


By: /s/ Charles E. Leibold
       Charles E. Leibold
       Chief Financial Officer
November 7, 2009
cleibold@bluegate.com


Sperco, LLC


By:  /s/ Stephen J. Sperco
Stephen J. Sperco
President
November 7, 2009
ssperco@sperco.com


6

--------------------------------------------------------------------------------


Schedule 1.1.1 - Lists Of Machinery, Equipment And Other Tangible Personal
Property
Minolta Di550 Copier, Desktop Computers (Machine, software, peripherals, etc.),
Laser Printers (B&W & Color), Servers, Network Switches, Routers, Firewalls,
etc., Laptop Computers (Machine, software, peripherals, etc.), Telephone
System(s), Tape Back-up & RAID systems, Cooling Equipment, CoLo related
equipment, Fax Machine(s), Kitchen Appliances, Furniture, Postage Meter,
Specialty Software, and other operations related items to be finalized by the
Completion Date in the reconciliation process.


Schedule 1.1.2 – Inventories, Supplies, Materials, Tools, etc.
Computers, software, switches, routers, firewalls, peripherals, etc. – To be
finalized by the Completion Date in the reconciliation process.


Schedule 1.1.3 – Contracts/Agreements Transferred from Seller
Vendor Agreements – To be finalized by the Completion Date in the reconciliation
process
Client Agreements – To be finalized by the Completion Date in the reconciliation
process.


Schedule 1.1.4 – Accounts Receivable Owed to MGN Operation going to Purchaser
To be finalized by the Completion Date in the reconciliation process.


Schedule 1.1.5 – Computer Programs and Software
Barracuda (including Server) and Trend Micro (including Server).


Schedule 1.1.6 – Lists Of Telephone And Fax Numbers, Internet Matters, And
Mailboxes
1.  
Telephony

a.  
Phone:  713-686-1100

b.  
Fax:  713-682-7402

c.  
DID Block: 713-683-1300-1399

2.  
Web Addresses

a.  
www.bluegate.com

b.  
www.bluegate.net

c.  
www.bluegate.

3.  
Email Accounts

a.  
All email address associated with the above Web addresses.

4.  
ARIN Block of Numbers



Schedule 1.1.7 – Licenses and Permits
Included in other Schedules to this Agreement.


Schedule 1.1.9 – Intellectual Properties
Ø  
Registered Mark for:  “Medical Grade Network”

Ø  
All Medical Grade Network (“MGN”) Operations related documentation, processes,
methodologies, and historical information in written and electronic form.

Ø  
Business name of:  “Bluegate”







Schedule 1.2 – Excluded Assets
1)  
All rights and claims of Seller under any of the Seller’s insurance policies;

2)  
All assets of any of Seller’s employee benefit plans;

3)  
All outstanding receivables dated prior to the Effective Date;

4)  
All claims, rights and interest in and to any prepayment or refunds of federal,
provincial, state or local franchise, income or other taxes or fees of any
nature whatsoever which relate solely to the period up to and including the date
of this Agreement; and

5)  
All of Seller’s minute books and other books and records relating to internal
corporate matters, and all other books and records not related to the business
conducted with the Assets.



Schedule 1.4 – List of Assumed Liabilities
To be finalized by the Completion Date in the reconciliation process.


Schedule 4.3.4 –Schedule for Purchaser Contracting Services from Seller
For provision of the personnel, facilities, tools, and resources necessary for
the Seller to support both the MGN and HIMS operations for the Purchaser
commencing on the Effective Date through the Completion Date:



Service Period
Amount
Payment Due Date
November 8 – 30, 2009
$  75,000
November 30, 2009
December 2009
$  94,000
December 31, 2009
Total
$169,000
*



 
*
This amount to be adjusted to reflect any reduction in resources for the MGN or
HIMS work force and the actual amount paid will be predicated upon the
reconciliation of accounts outlined in the Agreement.


 
7